Opinion issued August 13, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00755-CV



XAVIER HERNANDEZ BAROCIO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 133rd District Court
 Harris County, Texas
Trial Court Cause No. 2007-34682



MEMORANDUM OPINION	Appellant Xavier Hernandez Barocio has failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this
appeal was subject to dismissal, appellant did not adequately respond.  See Tex. R.
App. P. 42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.